Exhibit 5.1 PILLSBURY WINTHROP SHAW PITTMAN LLP 12255 El Camino Real, Suite 300 San Diego, CA 92130 October 10, 2013 Opexa Therapeutics, Inc. 2635 Technology Forest Blvd. The Woodlands, Texas 77381 Re: Registration Statement on Form S-3 Ladies and Gentlemen: We are acting as counsel for Opexa Therapeutics, Inc., a Texas corporation (the “Company”), in connection with the Registration Statement on FormS-3 relating to the registration under the Securities Act of 1933 (the “Act”) of 1,714,697 shares of common stock, $0.01 par value (the “Common Stock”), of the Company, all of which are to be offered and sold by certain stockholders of the Company (the “Selling Stockholders”).Such Registration Statement, as amended, is herein referred to as the “Registration Statement.” We have reviewed and are familiar with such corporate proceedings and other matters as we have deemed necessary for the opinions expressed in this letter.Based upon the foregoing, we are of the opinion that the shares of Common Stock to be offered and sold by the Selling Stockholders have been duly authorized and validly issued and are fully paid and nonassessable.The opinions set forth in this letter are limited to the Texas Corporation Law of the State of Texas, as in effect on the date hereof. We hereby consent to the filing of this opinion letter as Exhibit5.1 to the Registration Statement and to the use of our name under the caption “Legal Matters” in the Registration Statement and in the Prospectus included therein.In giving this consent, we do not thereby admit that we are within the category of persons whose consent is required under Section 7 of the Act or the rules and regulations of the Securities and Exchange Commission promulgated thereunder. Very truly yours, /s/ Pillsbury Winthrop Shaw Pittman LLP
